DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 9/13/2021 the following has occurred: Claims 1, 5, 9, 10, 12, 14, 15, and 17 have been amended; Claim 16 has been canceled.
Claim 4 has been previously canceled.
Claims 1 – 3, 5 – 15, and 17 – 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 – 15, and 17 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 3 and 5 – 9), a machine (claims 10 – 14) and manufacture (claims 15, and 17 – 19) which recite steps of
storing treatment protocols in a database, wherein the database is accessible to a technician at the point of care via a computing device;
displaying, on the computing device, a series of prompts requesting information from the clinician related to of a cell-therapy treatment to be administered to a patient;
searching the database to identify treatment protocols related to the cell-therapy treatment;
prompting the clinician to select of a source material to be used in the cell-therapy treatment;
prompting the clinician to select of a cell concentration target range for the cell-therapy treatment, wherein the selected cell concentration target range corresponds to one or more of the identified treatment protocols;
receiving a baseline cell count for the patient;
prompting the clinician to provide an indication of a concentration device that will be used to concentrate the source material, the concentration device having a recovery performance efficiency;
prompting the clinician to provide a treatment volume of concentrate to be used in the cell-therapy treatment;
calculating an aspiration volume of the source material to be aspirated for the cell-therapy treatment based on the selected cell concentration target range, the inputted baseline cell count for the patient, the recovery performance efficiency of the indicated concentration device, and the treatment volume of concentrate;
displaying, on the computing device, the aspiration volume of the source material to the clinician; and

These steps of claims 1 – 3, 5 – 15, and 17 – 19, as drafted, under the broadest reasonable interpretation, includes organizing human activity.
The Examiner first describes what the Applicant feels that they invented.  
BACKGROUND
Technical Field
[0002] This invention relates in general to the field of medical device data systems and more particularly, but not by way of limitation, to systems and methods for validating personalized cell therapies treatments.
Regarding the inventive result, paragraph 16 begins with, “[00016] This invention relates in general to the field of medical treatments. In various embodiments, the system may calculates a pre-draw aspiration volume needed for centrifugation to achieve a concentrated target threshold dose for a particular cell therapy, allowing physicians to customize, personalize, and translate consistent cell therapies to patients according to its proven, scientific dosing threshold. In various embodiments, the system may enable physicians to translate and reproduce proven cell therapies in a clinical setting.” As the invention “enables” physicians to perform functions, the invention does not have a practical application.  The invention has a potential practical application.
Regarding a “computing device,” the specification describes it in several places.  Paragraph 19 begins with, “[00019] In various embodiments, a diagnostic computing device, such as a computer or tablet PC, may be used to provide an algorithmic verification of the intended cell treatment through a prescribed work-flow to guide a physician through a series of prompts about the procedure and intended treatment they wish to execute.”  Paragraph 40 begins with, “[00040] Processor 208 may be a microprocessor, controller, or any other suitable computing device, resource, or combination of hardware, software and/or encoded logic operable to execute, either alone or in conjunction with other components (e.g., memory 220), the 
The Examiner makes this point because the claimed invention ends with “aspirating the aspiration volume…”  The question then comes is whether aspirating is essential to the invention or whether aspirating represents extra-solution activity.  (Emphasis added)
Summary of the Invention
 [00016] This invention relates in general to the field of medical treatments. In various embodiments, the system may calculates a pre-draw aspiration volume needed for centrifugation to achieve a concentrated target threshold dose for a particular cell therapy, allowing physicians to customize, personalize, and translate consistent cell therapies to patients according to its proven, scientific dosing threshold. In various embodiments, the system may enable physicians to translate and reproduce proven cell therapies in a clinical setting. In various embodiments, the system may calculate a target aspirate volume following a simple cell analysis. In the event anatomical or aspiration technique influences the overall target population in the aspirated target volume, then another sample analysis may be run and to calculate if additional volume is needed. In various embodiments, the system may calculate a pre-draw aspiration volume based on this preliminary cell analysis. In various embodiments, the system may facilitate processing the correct source volume needed to achieve a targeted cell therapy treatment for each individual patient. In various embodiments, anatomical and technique variables may be controlled inherently by insuring the appropriate volume has been aspirated and the overall cell population is present prior to centrifugation. In the event syringe size, needle size, or trocar style influence the cell population, then another sample analysis may be run to determine if additional autologous fluid is needed. In various embodiments, the system can determine a desired therapeutic cell concentration target needed by accessing a published literature database or real-time user input. In various embodiments, once the cell concentration target number is known, a cell analysis may be sampled and the centrifugation device may be inputted, then the system may calculate the target aspirated volume needed from the individual patient. Following concentration, a quick cell analysis may also determine if manual involvement or machine performance influenced the concentrated target quantity needed. Should this occur, the system may then reverse calculate the volume needed to be concentrated to obtain the desired target cell concentration number or calculate a dilution volume to obtain the desired therapy quantity target. In the reverse the system may factor in that this will be mixed and homogenized with supernatant, or other fluid at the discretion of the user, to insure the final concentrate contains the appropriate quantity of target cells/mL.
[00020] Various embodiments may include a diagnostic computing device, wherein the device is capable of calculating the appropriate source volume needed for aspiration prior to concentration.
DETAILED DESCRIPTION
[00030] The present invention is directed towards systems and methods for increasing successful outcomes in cell therapy treatments. Currently, point-of-care cell therapy lacks sufficient standardization. In various embodiments, systems and methods are provided for making the latest treatment protocols available to doctors, nurses, and other technicians at the point-of-care. When conducting a cell therapy treatment study in a controlled setting, several safety measures may be in place to ensure accuracy that may not be in place in a real-world setting. In both the research and real-world settings, cell therapy treatments generally include a physician aspirating a determined large volume of autologous fluid from a subject, concentrating this fluid via centrifugation to obtain a final small volume of concentrate, and then injecting this small volume concentrate to a target site. In further embodiments, systems and methods are provided for increasing the accuracy of a target concentration for various treatment protocols by analyzing various factors present in the real-world setting. In various embodiments, systems and methods are provided that may increase the reliability within a cell therapy treatment by addressing variables such as, for example, a physician's aspiration technique, patient baseline,  patient health status, pipetting technique, sizes of the syringes used during aspiration, machine centrifugation performance, cell analysis, time between aspiration, autologous source volume, and other real-world factors.
[00059] At steps 320 and 420, the device displays the starting volume amount of autologous source volume needed to be aspirated from the subject. This final calculation is determined based at least in part on the previous inputs from the clinician. This starting volume is the final calculated volume needed from the individual subject, to be concentrated, in order to concentrate a final treatment volume containing the target cell/mL range needed, according to published literature, to achieve the treatment results shown in published literature.
Referring now to FIG. 5, a screenshot 500 of an embodiment of the system is provided showing a software user interface displayed on a device. In some embodiments, a user may select specialty (e.g., Aesthetics/Medispa) from a menu or may input a specialty. The user may then select a treatment type (e.g., Hair Restoration) from a menu or may input a treatment type. In some embodiments, after the specialty information is inputted, the menu of treatment types may be limited to those related to the inputted specialty information. In some embodiments, the software may search a database of treatment protocols to provide a list of treatment types and the target range of cell concentrations for each treatment type. In other embodiments, a user may input a treatment type and the software will then search a database of treatment protocols to provide a target range of cell concentration for the inputted treatment types. In some embodiments, the user may input the target range of cell concentration or may increase or decrease the recommended target range. After the treatment type is inputted, the user may then select a source of the cells for the cell therapy, such as, for example, blood for a PRP treatment or bone marrow for a cBMA treatment. In some embodiments, a strength number may be shown next to the various sources available. For example, if a 15 was displayed next to PRP and a 6 was displayed next to cBMA, a user would be free to select either source, but would likely choose PRP as the source because of the higher strength number for PRP. In various embodiments, the strength number may be an indication of the number of research studies having positive treatment outcomes using that source for that treatment type. In some embodiments, summary information, such as title, publication, author, date, abstract, or other information may be provided to the user. In some embodiments, the user may select a research study to view additional information about that study. In some embodiments, once the user selects a particular study, the target cell concentration recommended in that study will be used in the calculation of the aspirate volume. The user may then enter information that will be used to calculate the recovery performance efficiency of the concentration device. In some embodiments, the user may input the type of centrifuge that will be used to concentrate the source fluid. In some embodiments, the user may input the kit that will be used to aspirate the source fluid from the patient. The user may then enter the volume of concentrate that will be used in the cell treatment therapy. In some embodiments, a volume to be used may be recommended based on the selected research study and the user may have the option to increase or decrease the volume. A user may input one or more baseline amounts for a particular user. In some embodiments, the baseline may be from a blood sample taken shortly before treatment, may be a patient's historical baseline, or may be a default baseline based on demographic information of the patient. Using the inputted information, the software calculates a volume of source material needing to be aspirated. After the source material has been concentrated, a cell count may be taken and the results inputted back into the software (either automatically or manually entered). The software may then determine whether the actual concentration is If the actual concentration is low, the system may recommend an additional amount to be aspirated. If the actual concentration is high, the system may recommend an amount of fluid (e.g., plasma, supernatant, or other liquid) to be added to dilute the concentration. In the screenshot 500, a timer is shown in the upper left corner of the display. In some embodiments, the timer may begin when the source fluid is aspirated and may alert the user when too much time has elapsed between aspiration and use. In some embodiments, the software may update the approximate concentration of the target solution based on the amount of time the timer has been running. For example, the software may lower the approximate concentration to account for cell decay due to the elapsed time.
Therefore, the Examiner understands the last limitation as a statement of intent. The instant invention performs these two steps:
calculating an aspiration volume of the source material to be aspirated for the cell-therapy treatment based on the selected cell concentration target range, the inputted baseline cell count for the patient, the recovery performance efficiency of the indicated concentration device, and the treatment volume of concentrate;
displaying, on the computing device, the aspiration volume of the source material to the clinician; and
Then it is left to the user to perform the actual aspiration.  The aspiration is therefore extra-solution activity.
These steps of claims 1 – 3, 5 – 15, and 17 – 19, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  From paragraph 18, “In one embodiment, the diagnostic system and method may provide verification of the cell treatment algorithmically, while simultaneously identifying, through published clinical literature, the appropriate cell type and quantity of cells shown to be effective. As stated in paragraph 20, “Various embodiments may include a diagnostic computing device, wherein the device is capable of calculating the appropriate source volume needed for aspiration prior to concentration.” The invention is a mathematical performance whose result is a calculated volume. Lastly, paragraph 72:

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 16 and 17, reciting particular aspects of how receiving may be performed in the mind but for recitation of generic computer components- Paragraph 18, “Furthermore, the open structure design may allow embodiments of the tool to be used compatibly with any cell counter.” The invention is not an improvement to the “cell counter.”  The cell counter is there to provide a baseline number.  Therefore, this “cell counter” is extra-solution.).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 61, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, recitation of searching amounts to selecting a particular data source or type of data to be manipulated, recitation of providing the aspiration  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5 – 9, 11 – 14, and 17 –19, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the computer; receiver and searching, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); receiving and calculating, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
The Examiner believes that the “cell counter” is an additional element. The function of the cell counter is shown in these limitations:
taking a sample of the source material from the patient and inputting at least a portion of the sample into the cell counter;

Therefore, the cell counter provides input into the instant invention.  It’s affect is extra-solution. Additionally, the cell counter is described in paragraph 58 (emphasis added) as, “The baseline cell number can be taken by any commercially available cell counter, platelet counter, hemacytometer, or like device. The user device may receive the baseline numbers via manual input or via wired or wireless connection to the counter and/or other backend system to determine which calculation should be performed: for platelets, RBCs, HSCs, WBCs, exosomes, adipose pre-cursor cells, or MSCs. The user device can also be connected, either wired or wirelessly, to capable cell counting devices in order to transfer baseline data instead of manual input.” An additional specification citation that shows the input nature of the cell counter is paragraph 66
[00066] Today, with technology advancements, there are a number of cell counting devices available that vary in size, portability, and expense. With these advancements, this provides one of the tools that would be needed in order to translate methodologies. However, simply being able to count platelets does not provide the critical information a treating physician would need to know. Various embodiments of the present systems and methods incorporate cell counters to increase the overall treatment process. For example, prior to treatment, the proposed system may guide a physician through a set of treatment verification prompts in order to understand the treatment, specialty, and purpose of the treatment. These prompts help the physician navigate the various protocols available and also help verify to the physician they are using cell therapy treatments in accordance with up-to-date publically available literature. Next, the system needs to understand the volume injection needed to administer the treatment. At this screen, the physician can enter a desired injection volume or an injection volume is displayed on the screen according to what the literature has established for the entered treatment. Once the injected volume is entered, at this point, the proposed diagnostic system is now ready for the baseline blood sample. The diagnostic system uses the individual's platelet count to calculate the minimal amount of source volume needed for aspiration in order to achieve the target platelet count per milliliter of injected volume for the treatment. In various embodiments, the diagnostic system may calculate the source volume based on a patient's history, history of include connection capabilities to accommodate the majority of commercial cell counters. If the counting device does not have connectivity, the absolute platelet value can simply be manually entered into the diagnostic device. Now, the diagnostic system calculates the minimal source volume of blood needed for concentration.
Lastly, paragraph 72 again emphasizes the generic nature of the cell counter
[00072] Various systems and methods may simultaneously identify through published clinical literature the appropriate cell type, quantity of cells shown to be effective, and be agnostic to the specific concentration systems being used. Furthermore, the open architecture structure design allows the tool to be used compatibly with many commercially available cell counters. Combined with a cell counter, the diagnostic system contains embedded calculations to determine the appropriate source volume needed following a small aliquot sample prior to concentration. Following concentration, the diagnostic system can quantitatively verify the intended cell phenotype has been concentrated and calculate any additional volume that should be concentrated in order to provide information consistent with published literature prior to administering the cell therapy treatment.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 16, 17 (“any cell-counter”), additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 – 9, 11 – 14, 17 – 19, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
The Applicant states, “Applicant respectfully disagrees, however, to move prosecution forward, Applicant has amended the claims to further clarify that the point-of-care device is communicatively coupled to the cell counter to facilitate the calculation of the aspiration volume of the source material. The cell counter being communicatively coupled to the user device is an integral aspect of the claims, as amended, and, thus, is not extra-solution.” The Specification disagrees with the Applicant’s assertion. The Specification shows that the cell counter is used to provide input to the instant invention.
The Applicant further states, “Applicant respectfully submits that a method that utilizes such a point-of-care device in communication with the cell counter is a practical application and a significant technological improvement over the prior art.” There is no press clamp opening, just a vague statement to apply the results of the calculation, “aspirating the aspiration volume of the source material.”  As stated in paragraph 30, entirely quoted above, this is performed by a user. Therefore, no practical application occurs.
The Applicant states, “Applicant respectfully submits that the claims, as amended, go far beyond merely stating an abstract idea, and instead set forth a particular practical application.” The Specification disagrees with the Applicant’s assertion.
The invention does not improve technology or is a technological improvement.  The Applicant uses existing technology in known ways.  In addition, the potential inventive differential, the calculation, is performed using known processes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626